Citation Nr: 9920412	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-28 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected right knee scar with damage to Muscle Group 
XI, rated 10 percent disabling.

2.  Whether clear and unmistakable error (CUE) was committed 
in a December 1957 regional office decision denying service 
connection for a torn right medial meniscus.

3.  Entitlement to service connection for a right hip 
condition secondary to a right knee condition characterized 
as right total knee replacement due to torn medial meniscus, 
status post surgeries with degenerative joint disease as 
secondary to service-connected disability of right knee scar 
with damage to Muscle Group XI.

4.  Entitlement to service connection for a low back 
condition secondary to a right knee condition characterized 
as right total knee replacement due to torn medial meniscus, 
status post surgeries with degenerative joint disease as 
secondary to service-connected disability of right knee scar 
with damage to Muscle Group XI.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

The appeal of the issue of entitlement to an increased rating 
for service-connected right knee scar and damage to Muscle 
Group XI arises from the August 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, denying an increased from the assigned 10 
percent rating.  

The appeal of the issues of entitlement to service connection 
for a right hip condition and a low back condition, both as 
secondary to a right knee condition, characterized as a right 
total knee replacement due to torn medial meniscus, status 
post surgeries with degenerative joint disease as secondary 
to service-connected disability of right knee scar with 
damage to Muscle Group XI, arise from a December 1995 RO 
decision denying those claims.  A notice of disagreement with 
the decision for both issues was received in March 1996; a 
Statement of the Case was issued in March 1996; a substantive 
appeal was received in May 1996.     

The appeal of the issue of whether clear and unmistakable 
error (CUE) was committed in a December 1957 rating decision 
denying service connection for a torn medial meniscus, arises 
from a December 1996 RO decision denying that CUE claim.  A 
statement in disagreement with that decision as to that issue 
was submitted in January 1997; a Supplemental Statement of 
the Case, in pertinent part, addressing the issue was issued 
in October 1997; and a substantive appeal including as to the 
issue was submitted in October 1997. 

The Board notes that in the veteran's submitted April 1995 
claim of CUE in the December 1957 denial of service 
connection for a torn right medial meniscus, the veteran also 
claimed entitlement to a temporary total rating for his 
August 1957 knee surgery.  The RO has not addressed this 
claim for temporary total ratings under the provisions of 
38 C.F.R. §§ 4.29, 4.30, for that surgery and post-surgical 
convalescence, and it is accordingly referred to the RO for 
appropriate action.  

The Board in May 1996 and July 1997 remanded the case 
including for development of the appealed claims.  Also 
remand in May 1996 and July 1997 was a claim for temporary 
total ratings under the provisions of 38 C.F.R. §§ 4.29, 
4.30, for surgery on March 8, 1995, and post surgical 
convalescence from March 8, 1995, to March 24, 1995.  
However, that claim was resolved in the veteran's favor by 
the grant of a temporary total rating from March 8, 1995, to 
May 1, 1996, for right knee total replacement surgery and 
convalescence thereafter.  Absent a case in controversy, that 
claim for temporary total ratings is not in appellate status.  


FINDINGS OF FACT

1.  The veteran's scar of the right medial meniscus is not 
tender, is non-adherent to deeper structures, has not been 
found to be ulcerative or poorly nourished, and the scar does 
not limit the functions of the knee or associated muscles.

2.  The correct facts as they were known at the time of the 
December 1957 RO decision were before the adjudicators, and 
the adjudicators did not commit an error that clearly changed 
the outcome of the claim

3.  The veteran has not submitted competent (medical) 
evidence demonstrating a current right hip condition or 
establishing a causal link between service or a service-
connected condition and any right hip condition.  

4.  The veteran has not submitted competent (medical) 
evidence demonstrating a current low back condition or 
establishing a causal link between service or a service-
connected condition and any low back condition.  
 

CONCLUSIONS OF LAW

1.  The schedular requirements for a rating in excess of 10 
percent for a scar of the right medial meniscus have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§4.1, 4.2, 4.10, Part 4, Diagnostic Code 7804 (1998).

2.  There was no CUE in the unappealed, final December 1957 
RO decision that denied service connection for a torn right 
medial meniscus.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.105 (a); Veterans Regulation No. 2(a), pt. II, 
par. III; Department of Veterans Affairs Regulations 1008 and 
1009; effective January 25, 1936, to December 31, 1957.

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right hip condition. 38 
U.S.C.A. § 5107(a) (West 1991). 

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for low back condition. 38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased Rating for a Right Knee Scar

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Service medical records show that the veteran suffered a 
shrapnel wound to the lateral aspect of the right knee.  

At a July 1993 VA orthopedic examination for compensation 
purposes, a small, depressed callous area on the lateral 
aspect of the right knee was observed, which the veteran then 
reported could have been due to shrapnel injury.  The 
examiner associated no other disability or functional 
impairment with that scar area.  

In March 1995 the veteran underwent a right total knee 
arthroplasty with cemented components secondary to severe 
degenerative joint disease of the right knee.  Records within 
the claims file of the hospitalization and operation make no 
mention of a scar on the lateral aspect of the right knee.  

At a June 1996 VA orthopedic examination for compensation 
purposes, a history was noted of a shell fragment wound in 
the right knee in service with pain in the knee thereafter, 
cartilage surgically removed from the knee in 1957 because of 
arthritis associated with the shrapnel wound, and a total 
knee replacement in March 1995.  The examiner assessed status 
post shell fragment wound of the right knee with subsequent 
operation for torn cartilage in 1957, a total knee 
replacement in March 1995, and persistent disability in the 
knee.  No mention was made of a current right knee scar. 

At a November 1997 VA orthopedic examination for compensation 
purposes, the veteran's history, essentially the same as that 
reported by the veteran at the June 1996 VA orthopedic 
examination for compensation purposes, was noted.  
Objectively, in pertinent part, a two centimeter scar was 
noted at the lateral aspect of the right quadriceps and 
vastus lateralis.  No disability was associated with the scar 
at that examination.  

In December 1997 supplemental responses related to the 
November 1997 VA orthopedic examination for compensation 
purposes, responses, as approved by the November 1997 
examining physician, included that the 2 centimeter scar 
along the lateral aspect of the right quadriceps and vastus 
lateralis was not tender and was unrelated to a loss of 
function.  It was also reported that there was mild atrophy 
and mild weakness in muscles along the lateral aspect of the 
right quadriceps and vastus lateralis, which atrophy was at 
least as likely to have resulted from lack of use as from 
injury to the right knee.  It was concluded that it was 
impossible to quantify the percentage of such atrophy which 
might be attributed to damage to the muscle.  

The veteran's right knee scar with damage to Muscle Group XI 
has been properly rated under Diagnostic Code 7805-5311, with 
the scar rated for limitation of the affected part, in this 
case rating for weakness of Muscle Group XI under Diagnostic 
Code 5311.  38 C.F.R. § 4.73, Diagnostic Code 5311 (1996); 62 
Fed. Reg. 30239 (June 3, 1997). 

A compensable evaluation is not warranted for the scar itself 
because upon examination it is a superficial scar, and is not 
poorly nourished, ulcerative, or tender or painful. 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (1998).  

The Board notes that the provisions of the rating schedule 
governing evaluation of muscle injuries recently were 
amended. See 62 Fed. Reg. 30235-30240 (June 3, 1997) 
(codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-
5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved). The defined purpose of these changes were to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria. The 
comments also clarify that these were not intended as 
substantive changes. 62 Fed. Reg. 30235-30237.  A VA 
examination for compensation purposes was conducted in 
November 1997, subsequent to the amendments, and a 
Supplemental Statement of the Case was thereafter issued in 
February 1998.

When laws or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-13 (1991).  As noted above, 
the pertinent provisions of §§ 4.56 and 4.73, Diagnostic Code 
5314, are substantially the same under both the old and the 
revised criteria, and the Secretary has not made a 
determination as to whether the prior regulations pertaining 
to rating muscle injuries are more or less favorable to an 
appellant than the new regulations. Thus, to ensure fairness, 
it is necessary to consider both sets of regulations in 
evaluating the veteran's disability. The Board will consider 
both the old and the new regulations in assessing the issue 
currently before it.

Muscle Group XI encompasses posterior and lateral crural 
muscles and muscles of the calf.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.  However, the mild muscle atrophy and 
weakness identified in the December 1997 addendum to the 
November 1997 VA examination for compensation purposes was in 
muscles along the lateral aspect of the right quadriceps and 
vastus lateralis, and hence within Muscle Group XIV, the 
anterior thigh group.  Because there was no identified muscle 
weakness or atrophy within Muscle Group XI upon recent 
examination, the Board must conclude that a compensable 
rating is not warrant under either the old or new rating code 
for damage to Muscle Group XI.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increase above the 10 
percent currently assigned for right knee scar with damage to 
Muscle Group XI.  Because the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

2.  CUE in a December 1957 RO Decision

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence or clear and unmistakable error. 
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulations 1008 and 1009; effective January 
25, 1936, to December 31, 1957; See also 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.105(a) (1998).

The United States Court of Veterans' Appeals (Court) has held 
that CUE exists when, considering the applicable laws and 
regulations and the evidence that was contained in the claims 
folder at the time of the decision in question, there was a 
mistake which, if righted, would have changed the outcome of 
the decision. The mistake must be obvious or nondebatable. 
Russell v. Principi, 3 Vet. App. 310 (1992).

In addition, the Court has explained that, when a claim for 
CUE is stated,

[i]t must always be remembered that CUE is a very 
specific and rare kind of 'error.' It is the kind 
of error, of fact or law, that when called to the 
attention of the later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error. Thus, even where the 
premise of error is accepted, if it is not 
absolutely clear that a different result would 
have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable error.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); en banc review 
denied, February 2, 1994 (emphasis in original) (citation 
omitted). See also Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). Moreover, the Court noted that "there is a 
presumption of validity to otherwise final decisions and 
that, where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger. Fugo, 6 Vet. App. at 44.

Claims for findings of clear and unmistakable error in prior 
rating decisions must be raised with specificity. The Court 
has held that "simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE. Similarly, neither can broad-brush allegations of 
'failure to follow the regulations' or 'failure to give due 
process,' or any other general, non-specific claim of 
'error'" be considered valid CUE claims." Fugo, 6 Vet. App. 
at 44.

The veteran in April 1995 claimed that the 1957 RO decision 
committed CUE by not granting service connection for his 
right knee condition as causally related to his right knee 
scar with damage to Muscle Group XI.  

The Board notes that service medical records at the time of 
the December 1957 RO decision included a record of a shrapnel 
wound to the right knee as noted on service separation 
examination in January 1946.   According to the report of the 
examination for separation from service, no musculoskeletal 
defects were noted.  The only entry on the examination report 
describing residuals of the right knee shrapnel wound was a 
notation in the blank for "SKIN."  In that blank, the 
examiner entered the following:  "NOTED-DIME SIZED SCAR ON 
THE LATERAL SIDE OF THE RIGHT KNEE NON SYMPTOMATIC."

Army records indicated that the veteran was awarded a purple 
heart for bomb shrapnel to the right knee, with treatment for 
the injury reportedly by the medics corpsman of artillery.  

Also in the claims file at the time of the December 1957 RO 
decision was a the report of a December 1953 VA examination 
for compensation purposes, and a report of VA hospitalization 
in August 1957.  

At a December 1953 VA examination for compensation purposes, 
the veteran reported that he suffered a gunshot wound to the 
region of the right knee, and he complained of trouble, in 
pertinent part, with the knee, with insecurity and occasional 
swelling in the knee.  Objectively, the examiner found leg 
lengths equal, and at measured distances above and below the 
knee leg diameters were equal in the legs.  The right knee 
had usual landmarks, no local signs, and no effusion.  The 
only objectively identified symptom was a one-inch by one-
half-inch scar on the lateral surface of the knee which was 
nonadherent and normally healing.  X-rays of the knees were 
negative.  The examiner assessed a minimal scar of the right 
knee from gun shot wound.  

The August 1957 VA hospitalization report records treatment 
for a diagnosed torn right medial meniscus, for which a 
meniscectomy was performed.  The veteran had then reported a 
superficial shrapnel wound to the right knee in service in 
World War II, with multiple episodes of pain and locking in 
the knee since that time.  Upon admission the knee was lock 
at 45 degrees flexion.  Objectively upon admission the right 
knee appeared swollen and tender to touch along the medial 
aspect of the knee.  The veteran complained of pain upon 
varus strain, and pain on the medial side on forced 
extension.  There was no drawer or McMurray's sign.  X-rays 
of the right knee were negative.  Upon operative exploration, 
a torn medial meniscus was discovered and removed.  The 
veteran did well postoperatively. 

Upon review of the above-described medical record which was 
before the RO adjudicator at the time of the December 1957 
denial of service connection for a torn right medial 
meniscus, the Board does not find any evidence compelling a 
conclusion other than the one arrived at by the RO in its 
1957 denial.  The adjudicator specifically found that the 
veteran's torn medial meniscus was due to a knee injury 
unrelated to the service-connected shrapnel wound and right 
knee scar.  Such a conclusion was consistent with the medical 
evidence.  Because the right medial meniscus was found to be 
torn, an injury to the right knee ipso facto had occurred.  
However, the examination for separation from service, dated 
in January 1946, referred only to a scar on the right knee.  
Nothing on the examiantion report indicated that the shrapnel 
wound resulted in damage to the meniscus or any other element 
of the knee joint.  There was no medical evidence linking his 
service-connected scar, which was on the lateral side of the 
knee, to the meniscal tear on the medial side of the knee.

In view of the circumstances of the veteran's right knee 
injury, the RO should have discussed the provisions of 
38 U.S.C.A. § 1154(b) (codified in 1957 as 38 U.S.C. § 2354).  
The provisions of § 1154(b) require the adjudicator to accept 
lay testimony as evidence of an injury incurred in combat.  
However, there is no controversy as to whether the veteran 
incurred a shrapnel wound to the right knee in service.  That 
fact is well documented and was accepted as fact by the RO.  
In view of the report service separation examination, 
however, it was reasonable for the RO to conclude that the 
only lasting residual of the shrapnel wound was a scar.  
Thus, even if the RO had considered § 1154(b), it is not 
clear that the RO would have reached a different conclusion.   

Accordingly, the record does not show clear and unmistakable 
error in the RO's decision to deny service connection for a 
meniscus tear.
 


3.  Service Connection for Right hip and Low Back Conditions

The veteran contends, in effect, that he is entitled to 
service connection for a low back condition and a right hip 
condition as secondary to his service-connected right knee 
scar with damage to Muscle Group XI.  The veteran was granted 
a 10 percent rating for a right knee scar with Muscle Group 
XI damage by a January 1953 rating decision of the regional 
office in Syracuse, New York.  At a November 1997 VA 
orthopedic examination for compensation purposes, the 
examiner concluded that the veteran's progressive arthritis 
of the right knee, which was worse than that on the left, was 
as likely as not related to his service-connected shrapnel 
injury to the right knee.  Largely on the basis of that 
opinion, the RO in a February 1998 decision, granted service 
connection for a right total knee replacement due to torn 
medial meniscus, status post surgeries with degenerative 
joint disease, secondary to service-connected disability of 
right knee scar with damage to Muscle Group XI.  

The veteran's right knee disabilities now include a right 
total knee replacement due to torn medial meniscus, status 
post surgeries with degenerative joint disease and right knee 
scar with damage to Muscle Group XI 

These additional bases for secondary service connection for a 
right hip condition and a low back condition notwithstanding, 
the veteran has failed to present any medical evidence of a 
current right hip or low back condition.  He has also failed 
to present any medical evidence of a causal link between any 
right knee condition, right knee scar, or damage to Muscle 
Group XI, and a right hip or low back condition.  

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and 



impartial individual that his claims are well grounded.  A 
claim is well grounded when it is plausible.  In Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990), the United States Court 
of Veterans Appeals (Court) held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).


If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

Accordingly, because the veteran has failed to present 
cognizable evidence of a right hip condition or a low back 
condition, and cognizable evidence of a causal link between 
those conditions and his period of service or a service-
connected condition, his claims for service connection for a 
right hip and a low back condition must be denied as not well 
grounded.  Caluza; Tidwell.  To obtain further consideration 
of the matters on appeal before the Board, the veteran may 
remedy these deficiencies to well-ground his claim.  

ORDER

1.  Entitlement to an increased rating above the 10 percent 
currently assigned for right knee scar with damage to Muscle 
Group XI is denied. 

2.  Clear and unmistakable error not having been found in the 
December 1957 RO decision which denied service connection for 
a right medial meniscus tear, the appeal as to that issue is 
denied.

3.  As the veteran has not submitted a well-grounded claim 
for service connection for a right hip condition, his appeal 
is denied. 

4.  As the veteran has not submitted a well-grounded claim 
for service connection for low back condition, his appeal is 
denied. 




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

